Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on June 02, 2020.  Claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the vector calculation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depends on claim 1 where no vector calculation is recited.  Claim 5 recites a vector calculation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al., US 2016/0088146 A1.

Regarding claim 1, Ying teaches a switch method for a screen of a vehicle, comprising: 
detecting at least one satellite signal from at least one satellite; (Ying, see at least ¶ [0062] which states “Sensors 248 may also include a speed or velocity sensor. The speed or velocity sensor may include a GPS, which will indicate both speed and direction.”)
performing one of a first determination procedure and a second determination procedure according to a state of the at least one satellite signal; (Ying, see at least ¶ [0062] which states “Sensors 248 may also include a speed or velocity sensor. The speed or velocity sensor may include a GPS, which will indicate both speed and direction. In another example, an accelerometer and integrator, or other speed detector, may be used to detect speed. An interface may also be provided in some cases to automobile 130's built-in speedometer. In yet another example, GPS is used for speed detection, and an accelerometer with integrator is used to refine and/or update the GPS signal. A compass may also provide direction to supplement any of the foregoing, or any other appropriate speed sensor may be used.”)
in the first determination procedure, calculating a vehicle speed of the vehicle according to the at least one satellite signal, and selectively locking the screen of the vehicle according to the vehicle speed; (Ying, see at least ¶ [0015] which states “The Applicants of the present Specification therefore recognize that it is desirable to configure a mobile device so that operation of the device are selectively locked while the user is driving. For example, the device may be configured to automatically enter a locked state when it detects, such as through GPS or through an accelerometer or other speed detector, that it is in motion at a speed greater than a threshold such as 10 miles per hour (16.7 km/h). While the phone is in a locked state, user interfaces such as a touch screen may be locked out, thus preventing the user from performing useful work (or idle entertainment) while the vehicle is in motion. This enhances both individual and public safety.”) and 
in the second determination procedure, generating a motion signal by an inertia sensor of the vehicle, and selectively locking the screen of the vehicle according to the motion signal. (Ying, see at least ¶ [0062] which states “In another example, an accelerometer and integrator, or other speed detector, may be used to detect speed.”)

Regarding claim 2, Ying teaches a switch method for a screen of a vehicle, wherein the step of performing one of the first determination procedure and the second determination procedure according to the state of the at least one satellite signal comprises: 
obtaining a satellite quantity of the at least one satellite according to the state of the at least one satellite signal; comparing the satellite quantity with a quantity threshold; (Ying, see at least ¶ [0015] which states “The Applicants of the present Specification therefore recognize that it is desirable to configure a mobile device so that operation of the device are selectively locked while the user is driving. For example, the device may be configured to automatically enter a locked state when it detects, such as through GPS or through an accelerometer or other speed detector, that it is in motion at a speed greater than a threshold such as 10 miles per hour (16.7 km/h). While the phone is in a locked state, user interfaces such as a touch screen may be locked out, thus preventing the user from performing useful work (or idle entertainment) while the vehicle is in motion. This enhances both individual and public safety.”)  
performing the first determination procedure if the satellite quantity is more than the quantity threshold; (Ying, see at least ¶ [0015]) and 
performing the second determination procedure if the satellite quantity is not more than the quantity threshold. (Ying, see at least ¶ [0015]) Under the broadest reasonable interpretation, the satellite quantity threshold needs to be one as having less than one satellite would result in no position signal.  With that, Ying teaches the claim limitations.   

Regarding claim 3, Ying teaches a switch method for a screen of a vehicle, wherein the step of selectively locking the screen of the vehicle according to the vehicle speed comprises: 
comparing the vehicle speed with a speed threshold; locking the screen of the vehicle if the vehicle speed is more than the speed threshold; and not locking the screen of the vehicle if the vehicle speed is not more than the speed threshold. (Ying, see at least ¶ [0015] which states “The Applicants of the present Specification therefore recognize that it is desirable to configure a mobile device so that operation of the device are selectively locked while the user is driving. For example, the device may be configured to automatically enter a locked state when it detects, such as through GPS or through an accelerometer or other speed detector, that it is in motion at a speed greater than a threshold such as 10 miles per hour (16.7 km/h). While the phone is in a locked state, user interfaces such as a touch screen may be locked out, thus preventing the user from performing useful work (or idle entertainment) while the vehicle is in motion. This enhances both individual and public safety.”)  

Regarding claim 7, Ying teaches a control system for a screen of a vehicle, comprising: 
a global positioning system (GPS), detecting at least one satellite signal from at least one satellite; 15Attorney Docket No. 0129357.213US1 (Ying, see at least ¶ [0062] which states “Sensors 248 may also include a speed or velocity sensor. The speed or velocity sensor may include a GPS, which will indicate both speed and direction.”)
an inertia sensor, sensing motion of a vehicle and correspondingly generating at least one motion state value; and a control circuit, coupled to the GPS and the inertia sensor, performing one of a first determination procedure and a second determination procedure according to a state of the at least one satellite signal; (Ying, see at least ¶ [0062] which states “In another example, an accelerometer and integrator, or other speed detector, may be used to detect speed.”) 
wherein, in the first determination procedure, the control circuit calculates a vehicle speed of the vehicle according to the at least one satellite signal and selectively locks the screen of the vehicle according to the vehicle speed; (Ying, see at least ¶ [0015] which states “The Applicants of the present Specification therefore recognize that it is desirable to configure a mobile device so that operation of the device are selectively locked while the user is driving. For example, the device may be configured to automatically enter a locked state when it detects, such as through GPS or through an accelerometer or other speed detector, that it is in motion at a speed greater than a threshold such as 10 miles per hour (16.7 km/h). While the phone is in a locked state, user interfaces such as a touch screen may be locked out, thus preventing the user from performing useful work (or idle entertainment) while the vehicle is in motion. This enhances both individual and public safety.”)
in the second determination procedure, the control circuit generates a motion signal according to the at least one motion state value and selectively locks the screen of the vehicle according to the motion signal. (Ying, see at least ¶ [0015] which states “The Applicants of the present Specification therefore recognize that it is desirable to configure a mobile device so that operation of the device are selectively locked while the user is driving. For example, the device may be configured to automatically enter a locked state when it detects, such as through GPS or through an accelerometer or other speed detector, that it is in motion at a speed greater than a threshold such as 10 miles per hour (16.7 km/h). While the phone is in a locked state, user interfaces such as a touch screen may be locked out, thus preventing the user from performing useful work (or idle entertainment) while the vehicle is in motion. This enhances both individual and public safety.”)

Regarding claim 8, Ying teaches a control system for a screen of a vehicle, wherein the control circuit realizes the performing one of the first determination procedure and the second determination procedure according to the state of the at least one satellite signal by: obtaining a satellite quantity of the at least one satellite according to the state of the at least one satellite signal; comparing the satellite quantity with a quantity threshold; (Ying, see at least ¶ [0015] which states “The Applicants of the present Specification therefore recognize that it is desirable to configure a mobile device so that operation of the device are selectively locked while the user is driving. For example, the device may be configured to automatically enter a locked state when it detects, such as through GPS or through an accelerometer or other speed detector, that it is in motion at a speed greater than a threshold such as 10 miles per hour (16.7 km/h). While the phone is in a locked state, user interfaces such as a touch screen may be locked out, thus preventing the user from performing useful work (or idle entertainment) while the vehicle is in motion. This enhances both individual and public safety.”)   
performing the first determination procedure if the satellite quantity is more than the quantity threshold; (Ying, see at least ¶ [0015])  and performing the second determination procedure if the satellite quantity is 16Attorney Docket No. 0129357.213US1 not more than the quantity threshold.  (Ying, see at least ¶ [0015]) Under the broadest reasonable interpretation, the satellite quantity threshold needs to be one as having less than one satellite would result in no position signal.  With that, Ying teaches the claim limitations.   

Regarding claim 9, Ying teaches a control system for a screen of a vehicle, wherein the control circuit realizes the selectively locking the screen of the vehicle according to the vehicle speed by: comparing the vehicle speed with a speed threshold; locking the screen of the vehicle if the vehicle speed is more than the speed threshold; and not locking the screen of the vehicle if the vehicle speed is not more than the speed threshold. (Ying, see at least ¶ [0015] which states “The Applicants of the present Specification therefore recognize that it is desirable to configure a mobile device so that operation of the device are selectively locked while the user is driving. For example, the device may be configured to automatically enter a locked state when it detects, such as through GPS or through an accelerometer or other speed detector, that it is in motion at a speed greater than a threshold such as 10 miles per hour (16.7 km/h). While the phone is in a locked state, user interfaces such as a touch screen may be locked out, thus preventing the user from performing useful work (or idle entertainment) while the vehicle is in motion. This enhances both individual and public safety.”)  

Allowable Subject Matter
Claim2-6 and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668